      Case 1:20-cv-10339-PBS Document 4 Filed 04/29/20 Page 1 of 2



                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS


UHALL BRENNAN                       )
 a/k/a/ Eugene Flemon,              )
          Plaintiff/Petitioner,     )
                                    )    Civ. Action No. 20-10339-PBS
          v.                        )
                                    )
COMMONWEALTH,                       )
          Defendant/Respondent.     )

                                 ORDER

                           April 29, 2020

SARIS, D.J.

     Uhall Brennan (“Brennan”), an inmate in custody under the

name Eugene Flemon at the Old Colony Correctional Center,

initiated this action on February 18, 2020, by filing a pro se

pleading accompanied by an Application to Proceed Without

Prepayment of Fees and Affidavit.       See Docket Nos. 1, 2.

     The case caption identifies Brennan as both plaintiff and

petitioner and his request for relief is to be discharged from

state custody. See Docket No. 1.     Attached to the pleading is a

one-page affidavit with more than a dozen statements of which

the following is a sampling: “I am discombobulate for the

record,” I “had been on delusion drugs just about many weeks

from age as infant,” and I “had discover Mass. General Law.”

Id. at p. 3.   Also attached is a petition to be brought into the

Court on February 25, 2020.    Id. at p. 4.
      Case 1:20-cv-10339-PBS Document 4 Filed 04/29/20 Page 2 of 2



     Although pro se pleadings are liberally construed, Haines

v. Kerner, 404 U.S. 519, 520-21 (1972), Brennan’s petition is

subject to dismissal.

     To the extent Brennan seeks to have this court order the

the warden to bring him to the courthouse, there is no record of

a pending matter in this court requiring his attendance.         Thus,

there is no basis for the issuance of a writ of habeas corpus ad

testificandum requiring the warden to produce Brenna at this

federal court.   Moreover, a challenge to the fact of Brennan’s

physical detention may only be considered by a federal court

through a petition for a writ of habeas corpus after the

exhaustion of available state court remedies.       See Preiser v.

Rodriguez, 411 U.S. 475, 500 (1973).

     Accordingly, this action is dismissed without prejudice.


SO ORDERED.
                                 /s/ Patti B. Saris
                                 PATTI B. SARIS
                                 UNITED STATES DISTRICT JUDGE




                                   2
